Davis, P. J.:
I concur on the following grounds:
1st. The witness was lawfully committed for refusing to answer-a proper question; and the commitment until he should answer was regular and lawful, in form and substance, both under the statute and at common law.
2d. The writ should have been returnable before the Oyer and Terminer of Kings county. And when it appeared to the judge that that court was in session, the writ should have been dismissed as improvidently granted, or the hearing thereon should have been sent before that Oyer and Terminer. This was required both by the statute and by the comity due to a tribunal of concurrent jurisdiction in such proceedings.